DETAILED ACTION
	For this Office action, Claims 1-19 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, upon which Claims 2-19 are dependent, recites the limitation “the feed liquid flow”; however, said limitation lacks established antecedent basis.  While Claim 1 introduces a “feed” that flows into the feed inlet and is treated by the claimed filter, the claim does not establish said feed as a feed liquid flow.  The claim set is therefore considered indefinite on whether “the feed liquid flow” may be considered the same limitation as the previously established “feed”.  Claim 3 also recites “the feed liquid”, which lacks established antecedent basis and is considered indefinite for the same reasons detailed above.  Applicant is urged to address this issue in the response to this office action.  For purposes of this examination, the examiner will assume that “the feed liquid flow” and “the feed liquid” may be considered the same limitation as “the feed”.  
Claim 9 is considered further indefinite for the limitation “a filter assembly gasket located between the body chamber and the filter assembly”, as the claim is unclear where the filter assembly gasket should be placed with respect to the body chamber and the filter assembly to read on the claim.  While instant Claim 1 recites that said gasket is located between the body chamber and the filter assembly, the claim is unclear whether the gasket is between the filter assembly and the body chamber at the filter end of said body chamber, the inlet end of said body chamber, or another end/interface of the body chamber and the filter.  In comparison, the previously claimed filter is recited to be located at the filter end of the body chamber; however, no such limitation is present for the filter assembly gasket.  Since the limitation regarding the filter assembly gasket only addresses the filter assembly and not the filter (which is disclosed as being at the filter end), the orientation of the filter assembly with respect to the body chamber and the filter assembly gasket is unclear.  Applicant is urged to address this issue in the response to this office action.  For purposes of this examination, the examiner will assume that the filter assembly gasket is located between the filter assembly and the body chamber at the filter end.  
Claims 18 and 19 are further rejected under 35 U.S.C. 112(b) for reciting “the filtrate chamber”, which lacks established antecedent basis.  Claim 18 (upon which Claim 19 is dependent) is dependent on Claim 1, yet the filtrate chamber is introduced in Claim 4.  Applicant is urged to address this issue in the response to this Office action.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11111159 (herein referred to as “the ‘159 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant Claim 1, upon which Claims 2-19 are dependent, recites a broader version of the claimed membrane filter apparatus in Claim 1 of the ‘159 patent.  The limitations recited in Claim 1 of the ‘159 patent that are not present in instant Claim 1 are “a filter assembly gasket located between the body chamber and the filter assembly at the filter end of the body chamber”, wherein a broader version of this limitation is recited in instant Claim 9 (and instant Claim 9 is unpatentable over Claim 1 of the ‘159 patent for this reason), and limitations further reciting that the filter cap “has a circumferential internal shoulder protruding from an internal wall of the filter cap to form a resting surface to contact and hold the filter assembly” (the narrower scope of the filter cap recited in Claim 1 of the ‘159 patent reads on the broader version in instant Claim 1).  For these reasons, instant Claims 1 and 9 are unpatentable over Claim 1 of the ‘159 patent.  
Regarding instant dependent Claims 2-8 and 10-17, Claims 2-16 of the ‘159 patent recite the same limitations as the respective instant claims in sequential order.  Instant Claims 2-8 and 10-17 are therefore unpatentable over Claims 2-8 and 10-17.
Regarding instant Claims 18 and 19, while the claims of the ‘159 patent do not recite these features, operation of the claimed membrane filter apparatus of Claim 1 of the ‘159 apparatus would perform the method of Claim 18; the same is true of instant Claim 19 if the liquid mixture is chosen as an aqueous mixture.  For this reason, instant Claims 18 and 19 are unpatentable over Claim 1 of the ‘159 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campanile et al. (herein referred to as “Campanile”, US Pat Pub. 2008/0257824).  Figure 1 of Campanile discloses a body chamber comprising a filter assembly and a feed distribution line similar to that recited in instant Claim 1; however, the reference does not disclose a flow path similar to that of the instant claims or structural features such as a retentate outlet on an inlet end of a body chamber.   
Akers et al. (herein referred to as “Akers”, US Pat Pub. 2004/0203140) recites a membrane carrier assembly comprising a cylindrical flange that may be considered similar to the filter cap of the instant claims (Figure 4; Paragraph [0072]; cylindrical flange 360); however, the reference does not disclose the filter orientation or flow path recited in the instant claims.  

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/26/2022